ADVISORY ACTION CONTINUATION SHEET

An Amendment filed on May 24, 2021 (hereinafter “May 2021 Amendment”) has been considered.  However, it will not be entered because of following reasons indicated below.  
Regarding claim 1:  
Amended claim 1 now recites:
“a bridge rectifier formed on the buffer layer, comprising a rectifying diode, formed on the buffer layer connected to the bridge rectifier, wherein the rectifying diode comprises a first high electron mobility transistor and a metal strip, wherein the first high electron mobility transistor comprises a gate and a first mesa providing a 2D-electron gas, and the metal strip is in Schottky contact with the first mesa, wherein the gate of the first high electron mobility transistor is electrically connected to the metal strip;…”
1/ The disclosure does not enable one of ordinary skill in the art to practice the invention without diodes DVF1-DVF3 shown in Fig. 2, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).   Claim 1 is not properly enabled because as disclosed in the specification, col. 3, line 61 – last line, the LED driver 60 has three stages: 1/ a bridge rectifier 62 (includes diodes DB1-DB4, Fig. 2), 2/ a valley-filled circuit 64 (includes diodes DVF1-DVF3 and C1-C2, Fig. 2) and 3/ a current driver 66 (includes HEMTs T1-T2, Fig. 2).   However, claim 1 does not cited a second stage, 
2/ Claim 1 recites “a bridge rectifier formed on the buffer layer, comprising a rectifying diode, formed on the buffer layer connected to the bridge rectifier…”.  The limitation “formed on the buffer layer connected to the bridge rectifier” is redundant and un-necessary because if the rectifying diode DB1 (or DB2-DB4) is belong to the bridge rectifier (62) then the rectifying diode DB1 (or DB2-DB4) has to formed on the buffer layer and connected to the bridge rectifier (62).
3/ Even though col. 7, lines 13-16 mentioned “The diode symbol 120 is also used in FIG. 2 to represent rectifying diodes DB1-DB4…”.  However, a brief description of the drawings, col. 2, lines 26-27 precisely disclosed “FIG. 6 shows a cross-sectional view of the diode DVF3 along the line SD-SD in FIG. 4A”.
Accordingly, in order to correct these problems, Examiner suggested that the limitation “a bridge rectifier formed on the buffer layer, comprising a rectifying diode, formed on the buffer layer connected to the bridge rectifier…” recited in claim 1 should be replaced with:
 “a bridge rectifier formed on the buffer layer;
a rectifying diode, formed on the buffer layer connected to the bridge rectifier,…”

Regarding claim 8:  It is unclear as to whether “a GaN based material” recited in line 2 is additional limitation “a GaN based material” as previously 

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to My Trang Ton whose telephone number is (571) 272-1754.  The Examiner can normally be reached on M-Th, 7:00am – 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        









Conferees:
/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992